Citation Nr: 1745413	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  10-31 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center in Flowood, Mississippi


THE ISSUE

Entitlement to payment of or reimbursement by the Department of Veterans Affairs (VA) for medical expenses incurred in connection with private medical services received at the Methodist Hospital for the Veteran from December 9, 2008 to December 29, 2008.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The VA Medical Center (VAMC) has reported that the Veteran served on active duty from May 1969 to November 1971.  The Veteran died in March 2011.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a determination of the VAMC in Flowood, Mississippi.  In February 2012, the case was remanded to the VAMC for further development.   The appellant requested a BVA hearing in this case.  This hearing was scheduled for July 11, 2017.  However, the appellant did not appear and did not indicate a desire to reschedule.  Consequently, the hearing request is deemed to have been withdrawn.   

In the February 2012 remand, the Board instructed the VAMC to determine whether the Veteran's death precluded the appellant from seeking reimbursement from the VA.  In a September 2015 memorandum, the VAMC determined that the Veteran's death did not preclude the appellant from seeking reimbursement, essentially because it is a valid claimant in its own right.  See 38 C.F.R. § 17.1004(a).  Assuming that the appellant never received payment for the services provided from the Veteran or his heirs, the Board concurs with this assessment.  


FINDING OF FACT

As of December 8, 2008, the Veteran was reasonably shown to be stable for transfer to the Houston VAMC.


CONCLUSION OF LAW

The criteria for entitlement to payment of or reimbursement by the Department of Veterans Affairs (VA) for medical expenses incurred in connection with private medical services received at the Methodist Hospital for the Veteran from December 9, 2008 to December 29, 2008 have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2014); 38 C.F.R. §§ 17.121, 17.1002 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to the instant appeal because turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  See Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). The Board therefore finds that any deficiency in VA's VCAA notice or development action is harmless error.  The Board notes that the appellant has been appropriately notified of the basis for the denial in this case and has been given an appropriate opportunity to respond.  Additionally, there is no indication of any outstanding, pertinent evidence necessary for a fair adjudication of this claim.

II.  Analysis

Generally, in order to be entitled to payment or reimbursement of private medical expenses not previously authorized, a claimant must satisfy the conditions outlined by 38 U.S.C.A. § 1728 or 38 U.S.C.A. § 1725 and the implementing regulations.  Because the Veteran did have a total disability permanent in nature, payment or reimbursement in this case may be considered under 38 U.S.C.A. § 1728.  See 38 C.F.R. §§ 17.120. 

Under 38 U.S.C.A. § 1728, VA is required to  pay or reimburse veterans for medical expenses incurred in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a veteran for an adjudicated service- connected disability, for a non-service-connected disability associated with and held to be aggravating a service-connected disability or for any disability of a veteran who has a total disability permanent in nature from a service-connected disability; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical or treatment had been or would have been refused.  See also 38 C.F.R. § 17.120.  All three of these statutory requirements must be met before payment may be authorized.  See Hayes v. Brown, 6 Vet. App. 66, 68 (1993).

Also, a claim for payment or reimbursement of the costs of emergency treatment not previously authorized will generally not be approved for any period beyond the date on which the medical emergency ended.  Under the current regulations, VA considers that an emergency ends when the designated clinician at the VA facility has determined that, based on sound medical judgment, the veteran who received emergency treatment: (1) Could have been transferred from the non-VA facility to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for veterans) for continuation of treatment, or (2) Could have reported to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for veterans) for continuation of treatment.  38 C.F.R. § 17.121 (a).

Accordingly, claims for payment or reimbursement of the costs of emergency treatment not previously authorized may only be approved for continued, non-emergency treatment, if: (1) The non-VA facility notified VA at the time the veteran could be safely transferred to a VA facility (or other Federal facility that VA has an agreement with to furnish health care services for veterans), and the transfer of the veteran was not accepted; and (2) The non-VA facility made and documented reasonable attempts to request transfer of the veteran to a VA facility (or to another Federal facility that VA has an agreement with to furnish health care services for veterans), which means the non-VA facility contacted either the VA Transfer Coordinator, Administrative Officer of the Day, or designated staff responsible for accepting transfer of patients, at a local VA (or other Federal facility) and documented such contact in the veteran's progress/physicians' notes, discharge summary, or other applicable medical record.  38 C.F.R. § 17.121 (b).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The evidence shows that the Veteran developed a rapid and progressive onset of shortness of breath with mild cough and some orthopnea on the night of December 5, 2008.  Due to these symptoms he presented to Methodist Willowbrook Hospital where he was noted to be in respiratory distress with chest X-ray findings compatible with pulmonary edema.  He was then transferred to Methodist Hospital (MH) for further care.  At MH, the Veteran presented with increasing shortness of breath.  He was initially admitted to the ICU and placed on non-invasive positive pressure ventilation.  He was diuresed on intravenous Lasix, which resulted in significant improvement of his symptoms of congestive heart failure and kidney disease.  During a December 8, 2008 consultation, it was noted that the Veteran had been medically managed and diuresed.   Given that he was found to have end stage renal disease, requiring permanent dialysis, the consulting clinician indicated that she was assisting with creation of dialysis access.  

From a cardiovascular standpoint, the Veteran subsequently underwent a coronary arteriogram, which revealed a 100 percent distally occluded RCA with collaterals from the left circumflex and a proximal 70 percent LAD lesion.  As a result, he then underwent PTCA and stenting of the LAD without incident and then remained asymptomatic cardiac wise.  From a renal standpoint, a vascular surgery consultation was performed to assess the Veteran's end stage renal disease.  Then a catheter was placed and dialysis was started.  Prior to discharge, outpatient arrangements were made for hemodialysis.  An attempt was made to perform an AV fistula procedure as well but due to scheduling complications, it was to be performed on an outpatient basis.  

In a May 2009 letter, a vascular surgeon from MH indicated that the Veteran presented to MH with complaints of progressive shortness of breath and clear evidence of congestive heart failure.  He had chronic renal insufficiency stage IV and during the December 2008 episode, he progressed to full renal failure and was declared to have end stage renal disease.  He underwent hemodialysis through a percutaneous temporary dialysis catheter.  However, in order to achieve placement in the dialysis unit, the Veteran was required to have a tunneled hemodialysis catheter and the placement of the catheter had to be delayed several days in order to achieve medical stability for the Veteran.  The vascular surgeon noted that the Veteran's cardiac stress test was deemed high risk for surgery at that point and his congestive heart failure and shortness of breath had not yet improved to allow the patient safe transit through the procedure or operating room.  

In a December 2009 clinical review, a VA physician noted that after being admitted to MH on December 6, 2008, the Veteran was treated accordingly for his symptoms of congestive heart failure.  He was then evaluated and set up with an "AVF" dialysis port to support regular dialysis.  These evaluations and procedures resulted in a hospital stay from December 6, 2008 to December 29, 2008.  The VA physician's clinical review indicated that the initial cause of hospitalization was the congestive heart failure and that the Veteran was stabilized by December 8, 2008, with the subsequent MH efforts focused on evaluation of his chronic renal disease and the cardiac clearance necessary for pending procedures.  Thus, the clinician concluded that the Veteran was stable for transfer by December 8, 2008 and also indicated that no documentation was found to indicate that such transfer was attempted.  Additionally, the clinician noted that the Houston VAMC was available and able to perform the necessary medical care.  Consequently, the clinician recommended that MH be paid for the services provided up until stabilization of the Veteran on December 8, 2008.

In a subsequent March 2012 follow-up clinical review, the VA reviewer noted that the Veteran was stable for transfer to the VA by December 8, 2008.  Since the Veteran had already been transferred from the Willowbrook Hospital to MH on December 6, 2008, there should have been no greater risk in transferring the Veteran to the Houston VAMC, especially considering that he had received the 2 additional days of treatment at MH to stabilize him.  However, the reviewer could find no documentation that any transfer to the Houston VAMC was requested.  

The above summarized evidence shows that the Veteran did initially receive emergency treatment at MH and the VAMC has conceded that a VA or federal facility was not available to provide this initial treatment (i.e. from December 6, 2008 to December 8, 2008).  However, as noted, the VA reviewing physician, in December 2009 and again in March 2012 determined that the Veteran was stable for transfer from MH to the Houston VAMC as of December 8, 2008; that the Houston VAMC was able and available to provide continued treatment at that time; and that there is no indication that any such transfer was attempted by MH.  Notably, the appellant, while emphasizing the specific nature and value of all the treatment provided to the Veteran at MH, has not specifically asserted that the Veteran could not have been safely transferred to the Houston VAMC on December 8, 2008.  Nor has the appellant specifically asserted that any attempt to transfer the Veteran to the Houston VAMC was made at that time.  Additionally, the Houston VAMC is only about 2 miles away from MH.  Consequently, the weight of the evidence indicates that the Veteran could have been safely transferred from MH to the Houston VAMC for continued care as of December 8, 2008.  Thus, the remainder of the treatment received at MH cannot be considered emergent in nature and does not qualify for payment or reimbursement of non-emergent treatment.  38 C.F.R. § 17.121 (a), (b).          

The Board has also considered whether payment or reimbursement could be provided under 38 U.S.C.A. § 1725.  However, because the evidence shows that the Veteran could have been safely transferred to the Houston VAMC as of December 8, 2008, the Board similarly cannot award payment or reimbursement for the continued non-emergent treatment received at MH from December 9, 2008 to December 29, 2008 under this statutory authority.  See 38 C.F.R. § 17.1005 (b), (c). Accordingly, the appellant's claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Payment of or reimbursement by the Department of Veterans Affairs (VA) for medical expenses incurred in connection with private medical services received at the Methodist Hospital for the Veteran from December 9, 2008 to December 29, 2008 is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


